EXHIBIT 10.3
Non-Qualified Stock Option with tandem
Stock Appreciation Rights Grant Agreement
1. These Non-Qualified Stock Options for the number of shares of Common Stock
indicated on the grant summary page (the “Non-Qualified Stock Options”) and the
Stock Appreciation Rights granted in tandem with the Non-Qualified Stock Options
(the “SARs”) are granted to you under and are governed by the terms and
conditions of the 2008 Performance Plan of The Goodyear Tire & Rubber Company,
adopted effective April 8, 2008 (the “Plan”), and this Grant Agreement. As your
stock options are conveyed and managed online, your online acceptance
constitutes your agreement to and acceptance of all terms and conditions of the
Plan and this Grant Agreement, including a recognition of the Company’s right to
specify whether or not you may exercise either the Non-Qualified Stock Options
or the SARs at the time you notify the Company of your intent to exercise. In
the event that you are, or become subject to taxation under the laws of the
United States of America at any time prior to the expiration date, the grant
hereunder shall be deemed to be a Non-Qualified Stock Option and not a SAR for
so long as you remain subject to such tax laws. You also agree that you have
read and understand the Plan and this Grant Agreement. All defined terms used in
this Grant Agreement have the meanings set forth in the Plan.
2. If the Company approves the exercise of a Non-Qualified Stock Option, you may
exercise the Non-Qualified Stock Options granted pursuant to this Grant
Agreement through (1) a cash payment in the amount of the full option exercise
price of the shares being purchased (including a simultaneous exercise and sale
of the shares of Common Stock thereby acquired and use of the proceeds from such
sale to pay the exercise price, to the extent permitted by law) (a “cash
exercise”), (2) a payment in full shares of Common Stock having a Fair Market
Value on the date of exercise equal to the full option exercise price of the
shares of Common Stock being purchased (a “share swap exercise”), or (3) a
combination of the cash exercise and share swap exercise methods. Any exercise
of these Non-Qualified Stock Options shall be by written notice stating the
number of shares of the Common Stock to be purchased and the exercise method,
accompanied with the payment, or proper proof of ownership if the share swap
exercise method is used. You shall be required to meet the tax withholding
obligations arising from any exercise of Non-Qualified Stock Options.
3. If the Company approves the exercise of the SARs, written notice must be
given to the Company stating the number of shares of Common Stock in respect of
which the SARs are being exercised. In due course, you will receive payment in
cash in an amount equal to the excess, if any, of the Fair Market Value of one
share of the Common Stock on the date of exercise of the SARs over the Option
Exercise Price per Share specified in respect of the Non-Qualified Stock Options
times the number of shares of Common Stock in respect of which the SARs shall
have been exercised. Such payment shall be subject to reduction for withholding
taxes.
4. As further consideration for the Non-Qualified Stock Options and SARs granted
to you hereunder, you must remain in the continuous employ of the Company or one
or more of its Subsidiaries from the Date of Grant to the date or dates the
Non-Qualified Stock Options and SARs become exercisable as set forth on the
grant summary page of this Grant Agreement before you will be entitled to
exercise the Non-Qualified Stock Options and SARs granted. The Non-Qualified
Stock Options and SARs you have been granted shall not in any event be
exercisable after your termination of employment except as provided in paragraph
5 below for Retirement (defined as termination of employment at any age after 30
or more years, or at age 55 or older with at least 10 years, of continuous
service with the Company and its Subsidiaries), death, or Disability (defined as
termination of employment while receiving benefits under a long-term disability
income plan provided by a government or sponsored by the Company or one of its
Subsidiaries).

 



--------------------------------------------------------------------------------



 



Non-Qualified Stock Option with tandem
Stock Appreciation Rights Grant Agreement
5. The Non-Qualified Stock Options and SARs terminate automatically and shall
not be exercisable by you from and after the date on which you cease to be an
employee of the Company or one of its Subsidiaries for any reason other than
your death, Retirement or Disability. In the event of your death, Retirement or
Disability while an employee of the Company or one of its Subsidiaries (and
having been an employee continuously since the Date of Grant) on any date which
is more than six (6) months after the Date of Grant specified on the grant
summary page of this Grant Agreement, the Non-Qualified Stock Options and SARs
shall become immediately exercisable and, except as provided below in the event
of your death while an employee, shall be exercisable by you for the lesser of
(a) the remainder of the term of the Non-Qualified Stock Option/SAR grant or
(b) five years. In the event of your death while an employee, the Non-Qualified
Stock Options and SARs may be exercised up to three years after date of death by
the person or persons to whom your rights in the options passed by your will or
according to the laws of descent and distribution. Nothing contained herein
shall restrict the right of the Company or any of its Subsidiaries to terminate
your employment at any time, with or without cause.
6. The Non-Qualified Stock Options and SARs shall not in any event be
exercisable after the expiration of ten years from the Date of Grant specified
on the grant summary page of this Grant Agreement and, to the extent not
exercised, shall automatically terminate at the end of such ten-year period.
7. Certificates, or other evidence of beneficial ownership, for shares of the
Common Stock purchased pursuant to Non-Qualified Stock Options will be
deliverable to you or your agent, duly accredited to the satisfaction of the
Company, at the principal office of the Company in Akron, Ohio, or at such other
place acceptable to the Company as may be designated by you.
8. In the event you retire or otherwise terminate your employment with the
Company or a Subsidiary and within 18 months after such termination date you
accept employment with a competitor of, or otherwise engage in competition with,
the Company, the Committee, in its sole discretion, may require you to return,
or (if not received) to forfeit, to the Company the economic value of the
Non-Qualified Stock Options or SARs which you have realized or obtained by your
exercise of the Non-Qualified Stock Options or SARs granted hereunder at any
time on or after the date which is six months prior to the date of your
termination of employment with the Company. Additionally, if you have retired
from the Company, all Non-Qualified Stock Options or SARs which are granted to
you hereunder and which you have not exercised prior to your competitive
engagement shall be automatically cancelled.
9. Each Non-Qualified Stock Option and SAR granted are not transferable by you
otherwise than by will or the laws of descent and distribution, and are
exercisable during your lifetime only by you.
10. All rights conferred upon you under the provisions of this Grant Agreement
are personal and, except under the provisions of paragraph 9 of this Grant
Agreement, no assignee, transferee or other successor in interest shall acquire
any rights or interests whatsoever under this Grant Agreement, which is made
exclusively for the benefit of you and the Company.
11. Any notice to you under this Grant Agreement shall be sufficient if in
writing and if delivered to you or mailed to you at the address on record in the
Executive Compensation Department. Any notice to the Company under this Grant
Agreement shall be sufficient if in writing and if delivered to the Executive
Compensation Department of the Company in Akron, Ohio, or mailed by registered
mail directed to the Company for the attention of the Executive Compensation
Department at 1144 East Market Street, Akron, Ohio 44316-0001. Either you or the
Company may, by written notice, change the address. This Grant Agreement shall
be construed and shall take effect in accordance with the laws of the State of
Ohio.

 



--------------------------------------------------------------------------------



 



Non-Qualified Stock Option with tandem
Stock Appreciation Rights Grant Agreement
12. Each Non-Qualified Stock Option and/or SAR may be exercised only at the
times and to the extent, and is subject to all of the terms and conditions, set
forth in this Grant Agreement, and in the Plan, including any rule or regulation
adopted by the Committee.
13. Your purchase of shares of Common Stock pursuant to the Non-Qualified Stock
Options shall automatically reduce by a like number the shares of Common Stock
subject to the SARs and, conversely, your exercise of any SARs shall
automatically reduce by a like number the shares of Common Stock available for
purchase by you under the Non-Qualified Stock Options.
14. In agreeing to accept this grant, you clearly acknowledge that The Goodyear
Tire & Rubber Company assumes no responsibility for any regulatory or tax
consequences that arise from either the grant or exercise of the Non-Qualified
Stock Options or the SARs, whether under U.S. or foreign law, rules, regulations
or treaties.
15. Prior to the exercise of a Non-Qualified Stock Option or SAR, written notice
must be given to the Company of your intent to exercise. The Company will then
advise you whether or not you may exercise a Non-Qualified Stock Option or SAR
and upon receiving such advice you may then exercise the Non-Qualified Stock
Option or the SAR.

 